Citation Nr: 1726021	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  03-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION



The Veteran served on active duty in the United States Army from January 1978 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2001 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, the Board remanded the appeal for additional development.  VA granted one of the issues remanded - entitlement to service connection for an acquired psychiatric disorder - in February 2017.  This was a full grant of the benefit sought, so this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board, in March 2010, found the Veteran raised the issue of TDIU in the context of an increased rating claim for his back.  In March 2016, the Board a) increased the Veteran's back disability rating to 40 percent disabling, effective March 14, 2001, and b) remanded the acquired psychiatric disorder claim discussed above as well as the TDIU issue.  Based on the Board's action and VA subsequently service connecting the Veteran's depression, his combined disability rating is now 60 percent.

A February 2017 Deferred Rating Decision requested that the VA examiner who examined the Veteran in September 2016 amend the examination report to "provide the functional impairments of the veteran's depressive disorder."  This has not occurred.  The Board will remand for a new examination that will consider the combined effects of the Veteran's four other service connected disabilities before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.

The examiner should specifically describe the functional impact of the COMBINED EFFECTS of all of his service-connected disabilities (low back disorder, depressive disorder, left knee injury residuals, cervical myositis, and tonsillectomy) on his ability to perform occupational tasks. 

In so doing, the examiner should identify the functional limitation caused by each disability or combination of disabilities and explain how, if at all, the limitation would impact the Veteran's ability to work.  

The examiner may take into account the Veteran's prior education and work experience, but may NOT take into account the Veteran's advanced age or the effect of any non-service connected disabilities.  

The examiner must also address the letter dated May 2, 2017 from Dr. J.T., the Veteran's private physician.  This letter cited all of the conditions for which Dr. J.T. was treating the Veteran, the majority of which are not service-connected.

If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities (if, for example, consultation with a mental health professional is required), such consultation should be achieved.

2. Then, refer the claim for a TDIU to the Director, Compensation Service for consideration of an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b).

3. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




